           Case 1:17-cv-05833-DLC Document 348
                                           343 Filed 02/12/21 Page 1 of 1



                                          BERRY LAW PLLC
                                        745 FIFTH AVENUE, 5th Floor
                                       NEW YORK, NEW YORK 10151
                                          Phone (212) 355-0777
                                           Fax (212) 750-1371
Eric W. Berry (NY)
e-mail    BerryLawPllc@gmail.com
                                                                February 12, 2021
Hon. Denise L. Cote, U.S.D.J. (via ECF)
Senator Daniel P. Moynihan Federal Courthouse
500 Pearl Street, Courtroom 15B
New York, New York 10007
                                    Letter Motion to Seal the Knopfs’ Motion
                                    for a Protective Order pursuant to Rule 26(c)(1)(A)
Your Honor:

        The Knopfs request an order that the Court seal the un-redacted version of their Motion
for a Protective Order forbidding discovery of certain materials demanded by the Dorsey
Defendants and subpoenaed from a non-party by defendant Frank Esposito. The Knopfs believe
that the requested sealing order and redaction is necessary to “preserve the integrity of a
government investigation and law enforcement interests. . . [.]” In re Applications to Unseal 98
CR 1101(ILG), 568 Fed.Appx. 68, 70 (2d Cir. 2014).

       For the above reasons, the Knopfs respectfully request that the Court grant their
application to redact and concurrently file under seal their Motion for a Protective Order.

                                   Respectfully submitted,

                                          /s/ Eric W. Berry
                                   Eric W. Berry

cc: all counsel and pro se parties (by the ECF system);
        counsel for the subpoenaed non-party (by email)




         The proposed redactions are approved.
         2.12.21
